Perlin, C.J. Claimant seeks recovery of the sum of $2,632.50 for landscape services at State License Centers. It appears that the services were performed by claimant for the Secretary of State, Purchasing Division. The parties have stipulated that there is lawfully due the claimant the sum of $2,632.50. They further stipulate that, as a result of delay in billing by the claimant, payment was not made prior to the closing of the biennial appropriation. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. Gilbert-Hodgman, Inc., A Corporation, vs. State of Illinois, 24 C.C.R. 509. It appears that all the requirements have been met in the instant case. Claimant is hereby awarded the sum of $2,632.50.